FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 10, 11, 14, 16, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 5,129,221).
Regarding independent claim 1, Walker discloses a method for starting an aircraft gas turbine engine, the method comprising: 
in a first phase 401 of a startup upon receipt of a start request (Col. 5, ln. 15-20, “The first decision made, at 401, is whether or not the relight software module has been selected. In the first place this depends upon whether the pilot has selected the engine starting sequence by depressing a switch in the flight station linked to the control unit 110, FIG. 1”), modifying a first set of engine control parameters to cause light-up (Walker Fig. 4 & 5, Col. 5, ln. 21-46, engine control parameters which include control logic for fuel flow, modified based on a comparison of altitude and airspeed to minimum required values; fuel flow limits A & B are defined based on the altitude, and fuel flow is initiated until a “light-up indicator” is “TRUE”; additional control set of engine control parameter” could be interpreted very broadly; in this case, the engine control parameter could be a fuel flow rate that is modified during each respective “phase” as shown in Walker Fig. 3, which is described in flowchart form by Fig. 4, and other parameters could include aircraft altitude and engine spool speed, and shut-off valve position, Col. 5, ln. 21-59; see Response to Arguments below); 
in a second phase of the startup, modifying a second set of engine control parameters to set conditions for light-around (Walker Fig. 4 & 5, steps up to step 415, setting up the relight procedure until “satisfactory light-up and light-round”; Col. 7, ln. 65-Col. 8, ln. 21, fuel flow parameters are adjusted until a successful “light-round” is achieved by following the relight fuel scheduler through multiple iterations; the change in fuel flow is interpreted as the modified engine control parameter); and 
in a third phase of the startup, modifying a third set of engine control parameters to propagate a flame around a combustor of the gas turbine engine (Col. 8, ln. 42-48, once the light-up is indicated as “TRUE”, a different subroutine is prepared for the subsequent “continuous combustion situation” within the engine, which is inherently a “propagation” of the combustion flame since continued operation of the gas turbine engine requires a consistent combustion flame; Col. 4, ln. 51-63, “continued existence of satisfactory combustion conditions” is maintained by monitoring engine control parameters such as high pressure spool speed N3; Col. 5, ln. 6-10, a “normal acceleration control law
Regarding independent 10, Walker discloses a system for starting an aircraft gas turbine engine, the system comprising: 
a processing unit 110 (Col. 3, ln. 5-15, “main engine digital electronic control unit”); and 
a non-transitory computer-readable medium 111 (Col. 3, ln 5-15, “relight fuel scheduler software module”) having stored thereon program instructions executable by the processing unit 110 for: 
in a first phase 401 of a startup upon receipt of a start request (Col. 5, ln. 15-20, “The first decision made, at 401, is whether or not the relight software module has been selected. In the first place this depends upon whether the pilot has selected the engine starting sequence by depressing a switch in the flight station linked to the control unit 110, FIG. 1”), modifying a first set of engine control parameters to cause light-up (Walker Fig. 4 & 5, Col. 5, ln. 21-46, engine control parameters which include control logic for fuel flow, modified based on a comparison of altitude and airspeed to minimum required values; fuel flow limits A & B are defined based on the altitude, and fuel flow is initiated until a “light-up indicator” is “TRUE”; additional control logic parameters include fuel shut-off valve 112 positions which controls the control logic sequence being able to proceed; note, the claim does not define what the “sets” of engine control parameters are, and consequently the limitations of “set of engine control parameter” could be interpreted very broadly; in this case, the engine control parameter could be a fuel flow rate that is modified during each respective “phase” as shown in Walker Fig. 3, which is described in flowchart form by Fig. 4, and other parameters could include aircraft altitude and engine spool speed, and shut-off valve position, Col. 5, ln. 21-59; see Response to Arguments below); 
in a second phase of the startup, modifying a second set of engine control parameters to set conditions for light-around (Walker Fig. 4 & 5, steps up to step 415, setting up the relight satisfactory light-up and light-round”; Col. 7, ln. 65-Col. 8, ln. 21, fuel flow parameters are adjusted until a successful “light-round” is achieved by following the relight fuel scheduler through multiple iterations; the change in fuel flow is interpreted as the modified engine control parameter); and 
in a third phase of the startup, modifying a third set of engine control parameters to propagate a flame around a combustor of the gas turbine engine (Col. 8, ln. 42-48, once the light-up is indicated as “TRUE”, a different subroutine is prepared for the subsequent “continuous combustion situation” within the engine, which is inherently a “propagation” of the combustion flame since continued operation of the gas turbine engine requires a consistent combustion flame; Col. 4, ln. 51-63, “continued existence of satisfactory combustion conditions” is maintained by monitoring engine control parameters such as high pressure spool speed N3; Col. 5, ln. 6-10, a “normal acceleration control law” K takes over following the relight control law; the change in fuel flow and the switch to a different control logic being interpreted as the modified control parameters). 
Regarding independent claim 19, Walker discloses a computer-readable storage medium 111 (Col. 3, ln 5-15, “relight fuel scheduler software module”) having stored thereon program code executable by a processor 110 (Col. 3, ln. 5-15, “main engine digital electronic control unit”) for starting an engine (“gas turbine aero-engine”), the program code executable for: 
in a first phase 401 of a startup upon receipt of a start request (Col. 5, ln. 15-20, “The first decision made, at 401, is whether or not the relight software module has been selected. In the first place this depends upon whether the pilot has selected the engine starting sequence by depressing a switch in the flight station linked to the control unit 110, FIG. 1”), modifying a first set of engine control parameter” could be interpreted very broadly; in this case, the engine control parameter could be a fuel flow rate that is modified during each respective “phase” as shown in Walker Fig. 3, which is described in flowchart form by Fig. 4, and other parameters could include aircraft altitude and engine spool speed, and shut-off valve position, Col. 5, ln. 21-59; see Response to Arguments below); 
in a second phase of the startup, modifying a second set of engine control parameters to set conditions for light-around (Walker Fig. 4 & 5, steps up to step 415, setting up the relight procedure until “satisfactory light-up and light-round”; Col. 7, ln. 65-Col. 8, ln. 25, fuel flow parameters are adjusted until a successful “light-round” is achieved by following the relight fuel scheduler through multiple iterations, once the system has “detected a satisfactory start at logic step 415 [i.e. the detection of ignition] by checking the rate of change of N3 at 413, the logic step stops the fuel ramp at G and causes a step change downward in fuel flow along line H in order to prevent stall initiation”); and 
in a third phase of the startup, modifying a third set of engine control parameters to propagate a flame around a combustor of the gas turbine engine (Col. 8, ln. 42-48, once the light-up is indicated as “TRUE”, a different subroutine is prepared for the subsequent “continuous combustion situation” within the engine, which is inherently a “propagation” of the combustion continued existence of satisfactory combustion conditions” is maintained by monitoring engine control parameters such as high pressure spool speed N3; Col. 5, ln. 6-10, a “normal acceleration control law” K takes over following the relight control law; the change in fuel flow and the switch to a different control logic being interpreted as the modified control parameters). 
Regarding claims 2 & 11, Walker discloses the method and system of claims 1 & 10, wherein the second phase is initiated when light-up is detected (Col. 8, ln. 21-25, “having detected a satisfactory start at logic step 415 [i.e. the detection of ignition] by checking the rate of change of N3 at 413, the logic step stops the fuel ramp at G and causes a step change downward in fuel flow along line H in order to prevent stall initiation), and the third phase is initiated when the conditions for light-around are met (Col. 8, ln. 42-48, once the relight fuel scheduling subroutine is complete, and light-around is achieved, a “different subroutine” for continuous combustion is implemented for operating the gas turbine engine; Col. 5, ln. 6-10, a “normal acceleration control law” K takes over following the relight control law). 
Regarding claims 5 & 14, Walker discloses the method and system of claims 1 & 10, wherein modifying the first set of engine control parameters comprises applying an adaptive fuel flow logic (shown in Walker Fig. 3 & 4) as a function of a first set of operating parameters (Col. 5, ln. 11-Col. 6, ln. 34, parameters including high spool rotation speed N3 and its rate of change, fuel flow rates, altitude, and airspeed). 
Regarding claim 7 & 16, Walker discloses the method and system of claims 1 & 10, wherein modifying the third set of engine control parameters comprises transitioning a fuel divider valve 108 (a fuel metering valve that supplies fuel that is then divided among the fuel continued existence of satisfactory combustion conditions” includes a decrease in fuel flow H shown in Fig. 3, the magnitude of which is “a function of altitude and preferable also air speed”; Col. 8, ln. 37-40, after light-around, a fuel reduction step is engaged, and the “actual amount of fuel flow reduction is a function of altitude”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 8, 12, 13, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Jones (US 6,148,601).
Regarding claims 3, 12 & 20, Walker discloses the method and system of claims 1, 10 & 19 respectively, and Walker further teaches modifying a fourth set of engine control parameters to transition to a fuel control phase initiated after successful continued combustion has reached a satisfactory condition (Col. 4, ln. 51-63, Walker Fig. 3, such as phases H, I, J and K, using control parameters such as high pressure spool speed, altitude, and air speed).
Walker in view of Jones fails to disclose further comprising, in the fourth phase of the startup, transitioning to a closed loop fuel control. 
Jones teaches an aircraft gas turbine engine fuel control method and system, wherein a control parameter (a start command 80 and fuel flow in general) is modified to transition a 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method and system of Walker, the step of modifying the fourth set of engine control parameters to transition to a closed loop fuel control, as taught by Jones, in order to provide the gas turbine engine with an accurate flow of fuel flow to the combustion chamber to maintain continuous, accurate, and predictable combustion based on the desired level of performance (Jones Col. 5, ln. 23-45).  Walker already discusses transitioning to a different control subroutine following light-around, for “monitoring the continuing combustion situation” (Walker, Col. 8, ln. 42-48), and thus one skilled in the art would be motivated to incorporate a closed loop fuel control as suggested by Jones as this control subroutine of Walker, to maintain the “continuing combustion situation” with accurate and predictable results based on an accurate flow of fuel to the combustion chamber.  Note, the claim does not describe what constitutes the closed loop fuel control, or what inputs/parameters define its operation. 
Regarding claims 4 & 13, Walker in view of Jones teaches the method and system of claims 3 & 12 respectively, and Walker further teaches, wherein the fourth phase is initiated when complete ignition is detected (Walker, Col. 4, ln. 51-63, Col. 8, ln. 42-48, the control enter a different subroutine for monitoring the continuing combustion situation”, which would be the incorporated closed loop fuel control discussed in claims  & 12 above). 
Regarding claims 8 & 17, Walker in view of Jones teaches the method and system of claims 3 & 12 thus far, and Walker further teaches wherein modifying the fourth set of engine control parameters comprises reducing fuel flow to the engine to a fixed predefined value (a decrement H, Walker Fig. 3) based on altitude and calibrated airspeed (Col. 4, ln. 51-63, the fuel logic software of Fig. 4 “tests for the continued existence of satisfactory combustion conditions… If they are satisfactory, it stops the increase in fuel flow at G and causes a decrement in fuel flow along line H, the magnitude of which is a function of altitude and preferably also air speed”).
Walker in view of Jones fails to teach that the fixed predefined value of reduced fuel flow is also based on ambient temperature.
Walker does discuss in a separate embodiment, a light-up fuel schedule that uses an “ambient temperature” as a threshold in controlling the fuel flow, since “greater fuel flow is required for ignition when the air with which it is mixed in the combustion chambers is cold” (Col. 4, ln. 23-29).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method and system of Walker in view of Jones to include as an engine control parameter an ambient temperature, since ambient temperature of the air has a direct effect on the combustion performance of the engine and thus the amount of fuel required to be delivered to the combustion chamber (Walker Col. 4, ln. 23-29).
Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Jones, further in view of Stockwell (US 2016/0281611).
Regarding claims 9 & 18, Walker in view of Jones teaches the method and system of claims 8 & 17 thus far, but fails to teach wherein modifying the fourth set of engine control parameters further comprises transitioning variable geometry mechanisms (VGMs) of the engine from an ignition position to an acceleration position. 
Stockwell teaches a gas turbine engine having a compressor with variable inlet guide vanes, wherein the variable inlet guide vanes follow a schedule that includes an ignition position 32 (a “second component” of the guide vane schedule for in-flight windmilling start, Para. 0036-38, 40, 0048-49, “On occasion it may be desirable to start the engine 10 in-flight, for instance during testing and/or in the event of a flameout. In such cases, as with a ground start, it is necessary that sufficient air and fuel reach the combustion equipment 16 for ignition to be successful. In some flight envelopes, especially where an aircraft powered by the engine is at relatively low altitude or has a relatively low airspeed, the windmill effect on the intermediate pressure spool of on-rushing air may be insufficient to drive the fuel pump at the required rate for ignition.”) and an acceleration position 34 (Para. 0038, “a nominal component 34 invoked after whichever of the first 30 and second 32 components is used for start of the engine”, wherein the engine speed continues to increase, Stockwell Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method and system of Walker in view of Jones to incorporate the steps of transitioning variable geometry mechanisms (in this case variable inlet guide vanes of a compressor) between an ignition position and an acceleration position, as taught by Stockwell, in order to improve the in-flight starting capability of the engine during its ignition and light-up phases, while also increasing the stall margin of the high pressure compressor during the subsequent acceleration phase (Stockwell Para. 0049-50, “use of the second component 32 (which requires a larger variable inlet guide vane angle than the first component 30 over an initial range of intermediate pressure spool speeds) may cause additional fuel to be pumped to the combustion equipment 16 than would otherwise be the case. This in turn may allow for successful ignition 48 even at lower aircraft altitudes. Following ignition the decrease in variable inlet guide vane angle required by the second component 32 may increase the stall margin of the high pressure compressor 15 during initial acceleration 50”).

Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Stockwell, further in view of Kirzhner (US 2012/0079831).
Regarding claims 6 & 15, Walker discloses the method and system of claims 5 & 14, but fails to disclose wherein modifying the first set of engine control parameters further comprises transitioning variable geometry mechanisms (VGMs) of the engine from a windmilling position to an ignition position and setting an ignition frequency based on a second set of operating parameters. 
Stockwell teaches a gas turbine engine having a compressor with variable inlet guide vanes, wherein the variable inlet guide vanes follow a schedule during a windmilling in-flight engine start that includes a windmilling position which transitions to an ignition position  wherein ignition has occurred (Para. 0036-38, 40, 0048-49, “It has been found that increasing the angle of the variable inlet guide vanes somewhat counterintuitively increases the windmill rotation rate of the intermediate pressure spool. Consequently use of the second component 32 (which requires a larger variable inlet guide vane angle than the first component 30 over an initial range of intermediate pressure spool speeds) may cause additional fuel to be pumped to the combustion equipment 16 than would otherwise be the case. This in turn may allow for successful ignition 48 even at lower aircraft altitudes. Following ignition the decrease in variable inlet guide vane angle required by the second component 32 may increase the stall margin of the high pressure compressor 15 during initial acceleration 50.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method and system of Walker in view of Jones to incorporate the steps of transitioning variable geometry mechanisms (in this case variable inlet guide vanes of a compressor) between a windmilling position and an ignition position, as taught by Stockwell, in order to improve the in-flight starting capability of the engine during its windmilling phases to improve fuel-pumping capacity, while also increasing the stall margin of the high pressure compressor during the subsequent acceleration phase once ignition has been achieved (Stockwell Para. 0049-50).
Walker in view of Stockwell still fails to teach setting an ignition frequency based on a second set of operating parameters.
Kirzhner teaches adjusting an ignition frequency based on a set of operating parameters (“ignition parameters”) including fuel composition, ignitability, velocity/turbulence, amount of air and air temperature (Para. 0038, claim 11 & 25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method and system of Walker in view of Stockwell, the step of adjusting an ignition frequency based on ignition parameters, as taught by Kirzhner, in order to improve the efficiency of the ignition system and reducing the number of ignition attempts (Para. 0006, 0011, 0038).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered but are not persuasive.
In the Remarks filed 10/07/2021, applicant argues that prior art Walker relies only on “a single fuel supply curve” to achieve “light-up” and “light-round”, and that “the fuel supply curve used by Walker involves only a single engine control parameter, i.e., the fuel flow. However, independent claim 1 recites that a first set of engine control parameters is modified to cause light-up, a second set of engine control parameters is modified to set conditions for light-around, and a third set of engine control parameters is modified to propagate a flame around the combustor. These parameters are not limited to supplying fuel and can include controlling the variable guide vanes (VGV), the fuel equalization valve and ignitor frequency, to name a few examples”.  Applicant asserts that Walker’s “fuel supply curve” is “only a single control parameter” involving fuel flow, and thus does not read on the recited first, second and third “set of engine control parameter” of the claim.  However, the examiner respectfully disagrees.
The claim does not define what the engine control parameters are, how many are in each set, or how they are modified (for instance, the claim does not specifically require all of the parameters to be modified; hence, modifying only one parameter in the set could constitute modification of the “set”).  Furthermore, the claim does not state that each set of engine control parameters contain mutually exclusive parameters.  Applicant’s assertion that the “parameters are not limited to supplying fuel and can include controlling the variable guide vanes (VGV), the fuel equalization valve and ignitor frequency” are discussing limitations that are not recited or explicitly suggested in the claims.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Consequently, the limitations of first, second and third “sets of engine control parameter” could be interpreted very broadly.  Walker does rely on a fuel supply curve, as shown in Walker Fig. 3, and as applicant has noted, relies on a control parameter of at least a “fuel flow f” in each phase described in the rejection above.  In each phase of starting (shown in Walker Fig. 3, and described by flowchart in Fig. 4), the fuel flow parameter is modified, as shown by the curve, from a first phase (ignition/light-up) between points C to G, a second phase from lines H, I & J (testing for satisfactory combustion conditions of light-up and light-round), then a third phase K to propagate a continuous flame in the combustor (a switch in control logic from the start-up/re-light control logic to one that handles continuous combustion, Col. 8, ln. 42-48; Col. 4, ln. 51-63; Col. 5, ln. 6-10).  Each phase could be construed as comprising a set of engine parameters that include a modified fuel flow as one of the parameters.  Walker relies on an engine control logic that receives input parameters such as altitude, engine speed, airspeed, and shut-off valve position, which are used in determining fuel flow limits and fuel flow rates during each phase (Col. 4, ln. 15-46; Walker Fig. 4-5).  Therefore, since at least the fuel flow is being modified in each phase of starting, Walker discloses the limitations of first, second, and third sets of engine control parameters that are modified in each phase.  Therefore the rejection is maintained.  Examiner suggests revising the claim language to further define how each set of the engine control parameters are being modified, and/or defining what each set of engine control parameters comprises in order to overcome the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ALAIN CHAU/Primary Examiner, Art Unit 3741